Claimant, a corporation organized and existing under and by virtue of the laws of the State of Illinois, is the owner of a certain building known as the Michigan Boulevard Building, Chicago, Illinois, having purchased the same on October 19, 1916, from Jarvis Hunt, et al, Trustees. At the time claimant purchased the building in question, the Judges of the Appellate Court for the First District of the State of Illinois, were occupying rooms Nos. 122-1 to 1229, both inclusive, in said building under two certain leases. The leases in question were authorized by an act of the General Assembly of the State of Illinois, approved June 2, 1877, whereby the Judges of the said Appellate Court of the- First District of Illinois, were authorized to rent suitable rooms in the City of Chicago for holding said Court, and for use of the officers thereof. According to the terms of the leases, the rent for the period of April, May and June 1917, amounting to $1,803.75 is due and payable to claimant, but it appears that the amount appropriated for this purpose was not sufficient and there is no money on hand at the present time to pay the rent, which, is acknowledged by the State to be due. Claimant as owner of the building is entitled to receive said rent, in accordance with the terms of the leases entered into on behalf of the State by the Judges of the Appellate Court for the- First District of Illinois, and this being true, we accordingly award claimant the sum of four thousand eight hundred three and 75/100 ($4,803.75) dollars.